Citation Nr: 1032554	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode 
Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a 
claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for blindness in the right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1946 to May 1953.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office Providence, Rhode Island (RO).  

The now reopened claim of service connection for a back disability is 
being remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for a back disability 
was denied by an unappealed rating decision in May 1965.  

2.  The additional evidence received subsequent to the May 1965 
rating decision is not cumulative or redundant of evidence previously 
of record and by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating the 
claims of service connection for a back disability.  

3.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for blindness in the 
right eye, and he has otherwise been assisted in the development of 
his claim.

4.  The Veteran's statements that blindness in his right eye is due 
to service are competent, non-credible, non-probative evidence.

5.  The Veteran's service treatment records show a preexisting eye 
disability in which his eyesight was better at discharge than it was 
at service entrance.  

6.  The Veteran does not have blindness in the right eye that is due 
to or aggravated by an event or incident of his active service.


CONCLUSIONS OF LAW

1.  The May 1965 rating decision which denied entitlement to service 
connection for a back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  Evidence received since the May 1965 decision is new and material 
with respect to the issue of service connection for a back disability 
and the claim of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The criteria for service connection for blindness in the right 
eye are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2008).  The regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been satisfied 
with respect to the issues decided herein.  

With respect to the matter of the submission of new and material 
evidence, although VA's duty to assist is circumscribed, the notice 
provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims (Court) 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty to 
notify a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The notice and assistance provisions of VCAA should be provided to a 
claimant prior to any adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran 
in June 2008, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's responsibility to 
obtain.  Additional private evidence was subsequently added to the 
claims files after the letter.  

Adequate notice involving new and material evidence was not sent in 
this case.  However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are, as in this case, 
not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in 
June 2009 that informed him of the requirements needed to reopen a 
claim based on new and material evidence.  Although this letter 
refers to a notification letter of denial that was sent to the 
Veteran in April 1974, the April 1974 letter refers to the Veteran's 
claim for pension but does not mention his claim for service 
connection for a back disability.  However, as the Veteran's claim 
for service connection for a back disability is being reopened, the 
failure of the RO to refer to the last final rating denial of service 
connection for a back disability, which is dated in May 1965, is 
harmless error.  

The Veteran was informed in the June 2008 letter about disability 
ratings and effective dates if a service connection claim is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary 
to substantiate a claim.  VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, 
with respect to the claims to reopen, VA's duty to assist the Veteran 
in the development of his claims is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

Although no nexus opinion has been obtained on the issue of 
service connection for blindness in the right eye, none is needed.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all 
of these conditions have been met, as will be discussed below, a 
VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed the 
four elements that must be considered in determining whether a VA 
medical examination must be provided as required by 38 U.S.C.A. § 
5103A.  Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the two.

The medical evidence shows that vision in the Veteran's right eye 
was worse on service entrance evaluation in October 1946 that it 
was in on service discharge evaluation in May 1953.  Consequently, 
the Veteran has not presented evidence indicating a nexus between 
a current condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence that is pertinent 
to the claims has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the issues 
addressed below.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  

Analysis of the Claims

In its decisions, the Board is required to apply case law issued by 
the Courts, statutes enacted by Congress, regulations issued by VA, 
and precedential opinions issued by VA's Office of General Counsel.

New and Material

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  

"If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
Id.  

In determining whether evidence is new and material, the "credibility 
of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The issue of service connection for a back disability was originally 
denied by a rating decision dated in May 1965 because there was no 
evidence of a back disability due to service.  The Veteran was 
notified of the denial later in May 1965, and he did not timely 
appeal.

The Veteran filed a claim for several issues, including service 
connection for a back disability, in December 1973.  Although a 
March 1974 rating decision denied the Veteran's claims, including 
reopening a claim for service connection for a back disability, 
the notification letter sent to the Veteran in April 1974 does not 
mention a claim for service connection for a back disability.  
Consequently, the December 1973 claim for service connection for a 
back disability is considered a pending claim.  See 38 C.F.R. 
§ 3.160(c) (2009).

The evidence on file at the time of the May 1965 RO decision 
consisted of the Veteran's service treatment records and a January 
1965 private medical report.  

Evidence received after May 1965 consists of private treatment 
records beginning in April 1968, a January 1969 statement from a 
fellow serviceman, a January 1974 VA examination report, and 
written statements by and on behalf of the Veteran.

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  There must be new and material evidence as to any aspect of 
the Veteran's claim that was lacking at the time of the last final 
denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  Consequently, there would need to be evidence that the 
Veteran currently has a back disability due to an event or incident 
of his period of active service.  

The evidence received after May 1965 includes a January 1969 
statement from E. E. M., who served with the Veteran, in which he 
notes that the Veteran complained to him in service in 
approximately October 1951 that he had injured his back in a night 
parachute jump.  The VA examination in January 1974 includes a 
notation that the Veteran said that he injured his back in service 
in June 1951 during a parachute jump; residuals of a back injury 
were diagnosed.   

Additionally private treatment records dated from 1985 to 2009 
also reference complaints of back problems.

The January 1969 buddy statement, the January 1974 VA examination 
report, and the 1985-2009 private treatment records are new and 
material.  They are new because they were received by VA after May 
1965 and they are material because they raise a reasonable 
possibility of substantiating the claim.  Therefore, new and 
material evidence has been submitted and the claim for service 
connection for a back disability is reopened.

Service Connection

The Veteran seeks service connection for blindness in the right eye.  
Having carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the preponderance of 
the evidence is against the claim and that the appeal will be denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, including 
that pertinent to service, shows that it was incurred in service.  38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must 
be (1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.

Pertinent in this matter is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 
U.S.C.A. § 1111 relative to claims for service-connected disability.

In pertinent part, Wagner held that when no pre-existing condition is 
noted upon entry into service, the Veteran is presumed to have been 
sound upon entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable evidence that 
the Veteran's disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during service 
or that any "increase in disability [was] due to the natural progress 
of the "pre-existing condition. 38 U.S.C. § 1153.  If this burden is 
met, then the Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a rating 
is awarded.  See 38 C.F.R. § 3.322.

Conversely, Wagner held that if a pre-existing disorder is noted upon 
entry into service, the Veteran cannot bring a claim for service 
connection for that disorder, but the Veteran may bring a claim for 
service-connected aggravation of that disorder.  In that case, 38 
U.S.C.A. § 1153 applies and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 
1153 arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability is due 
to the natural progress of the disease."  38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d 
at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless the 
underlying condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

With respect to the issue of service connection for blindness in the 
right eye, the presumption of sound condition on service entrance is 
rebutted because it was reported on entrance examination in October 
1946 that vision in the right eye was 20/200, which could not be 
improved with correction.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b).  The issue thus becomes whether the Veteran's pre-
existing impaired vision in the right eye was aggravated by service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at the time 
of separation but one that still exists currently is required.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran's service treatment records reveal a notation in April 
1947 of external strabismus of the right eye, with vision corrected 
to 20/20.  When examined for separation in May 1953, visual acuity in 
the right eye was uncorrectable at 20/100; a physical profile 
included E-2.

Given the Veteran's contentions, his separation examination report is 
highly probative as to his condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then physical condition, as opposed to the 
subsequent assertions proffered in an effort to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons for the 
Board's decision).

According to an April 1968 statement from N. H. Ozalan, M.D., the 
Veteran had decreased vision in the right eye due to eye muscle 
weakness.

On VA evaluation in January 1974, it was reported that the Veteran 
had slight strabismus of the right eye, as he was unable to move the 
eye to the left.  He said that he had undergone two operations on his 
eye muscle and now had severe visual impairment.  He said that he was 
born with his right eye deviated laterally.

August 2006 to May 2008 treatment records from Koch Eye Associates, 
which show continued visual impairment in the right eye, are also on 
file.  According to private treatment records dated in October 2001, 
the Veteran was positive for a congenital birth defect with surgery 
that left him with permanent "lazy eye."

The evidence reveals that the Veteran's pre-existing visual 
impairment in the right eye was not aggravated by service because it 
did not increase in disability, as visual acuity in the right eye was 
worse, 20/200, on service entrance evaluation in October 1946 than it 
was on service separation evaluation in May 1953, when it was 20/100.  
Consequently, service connection for blindness of the right eye is 
not warranted.

The Board has considered the written statements on file in support of 
the Veteran's service connection claim.  To the extent that he has 
alleged that his pre-existing visual impairment in the right eye was 
aggravated by service the Board finds this contention not credible, 
as the objective evidence of record does not substantiate his 
allegation since his right eye vision was worse at service entrance 
than at discharge.  Finally, in reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service connected claim 
denied above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted to reopen the claim 
of service connection for a back disability, the appeal to this 
extent is allowed subject to further action as discussed hereinbelow.  

Service connection for blindness in the right eye is denied.


REMAND

The Board has found that the Veteran has submitted new and material 
evidence to reopen his claim of entitlement to service connection for 
a back disability.  

Although the January 1969 support statement and the January 1974 
examination report are new and material with respect to the issue of 
service connection for a back disability, they do not provide a nexus 
opinion linking a current back disability to service with supporting 
rationale.  Consequently, additional development is needed prior to 
final Board adjudication.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran has 
an obligation to report for that examination.  Pursuant to 38 C.F.R. 
§ 3.327(a) (2009), an examination will be requested whenever VA 
determines, as in this case, that there is a need to verify the 
etiology of a disability.  See also 38 C.F.R. § 3.159 (2009).  

Accordingly, the claim for service connection for a back disability 
should be considered by the RO on a de novo basis prior to any 
further action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Therefore, the issue is REMANDED to the AMC/RO for the following 
actions:  

1.  The AMC/RO will take appropriate action to 
contact the Veteran and ask him to provide the 
names, addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional records 
pertinent to his claim for service connection 
for a back disability since February 2009, the 
date of the most recent medical evidence on 
file.  After obtaining any necessary 
authorization from the Veteran for the release 
of his private medical records, the AMC/RO 
should obtain and associate with the file all 
records that are not currently on file.  If the 
AMC/RO is unsuccessful in obtaining any such 
records identified by the Veteran, it should 
inform the Veteran and his representative of 
this and request them to provide a copy of the 
outstanding medical records if possible.  

2.  The AMC/RO will then schedule the Veteran 
for a VA examination by an appropriate health 
care provider to determine the likely etiology 
of any current back disability.  The following 
considerations will govern the examination:

a.  The entire claims folders and a copy 
of this remand must be made available to 
the examiner in conjunction with this 
examination.   The examination report must 
reflect review of pertinent material in 
the claims folder.  

b.  After reviewing the claims file and 
examining the Veteran, the examiner must 
provide an opinion on whether the 
Veteran currently has a back disability 
that is etiologically related to his 
active service.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the examiner 
is unable to render an opinion without 
resort to speculation, he or she must so 
state.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, the 
AMC/RO will attempt to clarify whether 
there is evidence that must be obtained 
in order to render the opinion non-
speculative and to obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  The AMC/RO must notify the Veteran that it 
is his responsibility to report for the above 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation should 
be obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

4.  Following completion of all indicated 
development, the AMC/RO will readjudicate the 
reopened claim of service connection for a back 
disability, taking into consideration any and 
all evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
Veteran will be provided a Supplemental 
Statement of the Case, which should include all 
pertinent law and regulations.  The Veteran and 
his representative will then be given an 
appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran may present 
additional evidence or argument while the case is in remand status at 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


